Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                              CASE NO:
  JAVAN CAMPBELL,

         Plaintiff,

         v.

  ALTIMEL, INC., and GLOBAL
  GREEN REJUVENATION, LLC,

         Defendant.
                                        /

              COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

          Plaintiff, JAVAN CAMPBELL (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

  following Complaint for Damages and Demand for Jury Trial against Defendants, ALTIMEL,

  INC. (“ALTIMEL”), and GLOBAL GREEN REJUVENATION, LLC (“GLOBAL”),

  (collectively referred to hereinafter as “Defendants”), and alleges as follows:

                                            INTRODUCTION

         1.      Defendants have unlawfully deprived Plaintiff of federal overtime compensation

  during the course of his employment. This is an action arising under the Fair Labor Standards Act

  (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to recover all overtime wages owed to Plaintiff during

  the course of his employment. Defendants further violated federal law by terminating Plaintiff in

  direct response to his initiation of a Department of Labor investigation concerning the unlawful

  wage practices addressed herein.

                                              PARTIES

         2.      During all times material hereto, Plaintiff was a resident of the State of Florida,

  over the age of 18 years, and otherwise sui juris.
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 13




          3.       During all times material hereto, Defendant, ALTIMEL was a Delaware

  corporation transacting business within Davie, Florida, within the jurisdiction of this Honorable

  Court. Defendant ALTIMEL’s principal address in Florida is 3600 Hacienda Blvd. Suite F, Davie,

  Florida 33314.

          4.       During all times material hereto, Defendant, ALTIMEL was vested with authority

  to hire, fire, compensate, and reprimand Plaintiff, and to oversee and implement the pay practices

  that applied to Plaintiff.

          5.       Defendant ALTIMEL was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

  during all times pertinent to the allegations herein. 1

          6.       During all times material hereto, Defendant, GLOBAL was a Florida limited

  liability company transacting business within Davie, Florida, within the jurisdiction of this

  Honorable Court. Defendant GLOBAL’s principal address in Florida is 3600 Hacienda Blvd.

  Suite F, Davie, Florida 33314.

          7.       During all times material hereto, Defendant, GLOBAL was vested with authority

  to hire, fire, compensate, and reprimand Plaintiff, and to oversee and implement the pay practices

  that applied to Plaintiff.

          8.       Defendant GLOBAL was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

  during all times pertinent to the allegations herein.

                                    JURISDICTION AND VENUE

          9.       The acts or omissions giving rise to this lawsuit took place within the jurisdiction

  of this Honorable Court.



  1 On information and belief, from 2012 through December 31, 2019, Defendant ALTIMEL was
  the managing member of Defendant GLOBAL and controlled the day-to-day operations of
  GLOBAL.

                                                     2
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 13




            10.   The Corporate Defendants are headquartered and regularly transacts business in

  Broward County, Florida, and jurisdiction is therefore proper within the Southern District of

  Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

            11.   Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. §

  216(b) and 28 U.S.C. § 1391(b).

                                     GENERAL ALLEGATIONS

            12.   In 2012, Defendants, GLOBAL and ALTIMEL, began operating out of Davie,

  Florida under the trade name of “AirRevive.”

            13.   GLOBAL and ALTIMEL provide fan coil refurbishment and air handler

  maintenance      services    to    customers      throughout      the      United   States.    See

  https://www.airrevive.com/company-history/ (last visited March 8, 2021).

            14.   In order to provide these services, GLOBAL and ALTIMEL hire individuals like

  Plaintiff as non-exempt hourly employees, to provide support services throughout the United

  States.

            15.   GLOBAL and ALTIMEL require their technicians to regularly and recurrently

  travel across state lines in order to provide services to its customers.

            16.   GLOBAL and ALTIMEL hired Plaintiff in 2014 as a non-exempt technician.

            17.   Plaintiff lacked the authority to hire, fire, or reprimand any employees during his

  employment with Defendants.

            18.   During all times material hereto, Plaintiff was a non-exempt employee.




                                                     3
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 13




         19.     Starting in approximately 2016 and continuing through September 21, 2019,

  GLOBAL and ALTIMEL compensated Plaintiff on an hourly basis of $24.50 per hour.2

         20.     GLOBAL and ALTIMEL required Plaintiff to work in excess of forty (40) hours

  in one or more workweeks but failed and/or refused to compensate Plaintiff proper overtime wages

  when he worked in excess of forty (40) hours per week as required under the Fair Labor Standards

  Act (“FLSA”). Plaintiff should have been compensated at a rate of $36.75 per hour for hours

  worked over forty (40) in a week during this time period.

         21.     On September 22, 2019, GLOBAL and ALTIMEL began to compensate Plaintiff

  $25.50 per hour but continued to refuse to compensate Plaintiff proper overtime wages when he

  worked in excess of forty (40) hours per weeks as required under the FLSA. Plaintiff should have

  been compensated at a rate of $38.25 per hour for hours worked over forty (40) in a week during

  this time period.

         22.      On information and belief, in late December 2019, GLOBAL and ALTIMEL

  entered into a merger agreement wherein ALTIMEL obtained full control the companies’

  operations and employees.

         23.     After the merger between the Corporate Defendants, ALTIMEL began operating

  and doing business in the State of Florida as “AirRevive” and took over the operations and

  liabilities of GLOBAL.

         24.     Following the corporate merger, ALTIMEL continued to compensate Plaintiff at a

  rate of $25.50 per hour and refused to compensate Plaintiff proper overtime wages when Plaintiff




  2From 2014 through December 31, 2019, Defendant GLOBAL compensated Plaintiff for the work
  he performed for GLOBAL and ALTIMEL.

                                                  4
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 13




  worked in excess of forty (40) hours per week. Plaintiff should have been compensated at a rate

  of $38.25 per hour for hours worked over forty (40) in a week.

          25.     In October 2020, Plaintiff verbally complained to Daryl Henderson, his direct

  supervisors, and Howard Schwartz, the owner of ALTIMEL, that he and other technicians were

  not being properly compensated overtime wages when he worked in excess of forty (40) hours per

  week.

          26.     These verbal complaints to Daryl Henderson, Howard Schwartz, and ALTIMEL

  went ignored.

          27.     When it became apparent that ALTIMEL was not going to correct its wage

  violations, Plaintiff contacted the United States Department of Labor (“DOL”) to lodge a

  complaint against the Defendants.

          28.     Plaintiff advised the DOL that the Defendants refused to compensate him and

  similarly situated technicians. The DOL advised Plaintiff that the Defendants were, in fact,

  required to compensate Plaintiff overtime wages under federal law.

          29.     Plaintiff verbally notified the Defendants that the DOL had advised him that he was

  entitled to receive federal overtime wages when he worked in excess of forty (40) hours per week.

          30.     After Plaintiff engaged in this protected activity under the FLSA, the DOL began

  an investigation and audit into Defendants in February 2021.         Plaintiff participated in this

  investigation and provided truthful information to the DOL regarding Defendants’ business

  practices.

          31.     Plaintiff’s verbal complaints to Defendants and participation in the DOL

  investigation and audit constitutes protected activity under the FLSA.




                                                   5
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 13




          32.       Just two (2) weeks after the DOL investigation started in February 2021, Defendant

  ALTIMEL terminated Plaintiff’s employment.

          33.       Prior to Plaintiff engaging in protected activity under the FLSA, he had no

  significant history of disciplinary actions, and consistently performed his job more than

  satisfactorily.

                                          FLSA COVERAGE

          34.       Defendant GLOBAL is covered under the FLSA through enterprise coverage, as

  GLOBAL was engaged in interstate commerce during all pertinent times in which Plaintiff was

  employed. More specifically, GLOBAL was engaged in interstate commerce by virtue of the fact

  that its business activities involved those to which the FLSA applies. GLOBAL’s business and

  Plaintiff’s work for GLOBAL affected interstate commerce because the materials and goods that

  Plaintiff used on a constant and/or continuous basis moved through interstate commerce prior to

  or subsequent to Plaintiff’s use of the same.

          35.       During his employment with GLOBAL, Plaintiff handled and worked with various

  goods and/or materials that moved through interstate commerce, including, but not limited to:

  telephones, pens, notepads, wires, machinery, cellular telephones, computers, etc.

          36.       GLOBAL also regularly employed two (2) or more employees for the relevant time

  period, who handled the same or similar goods as those goods and materials handled by Plaintiff,

  or used the instrumentalities of interstate commerce, or the mails, thus making GLOBAL’s

  business an enterprise covered by the FLSA.

          37.       GLOBAL grossed or did business in excess of $500,000.00 per year in the years

  2018, 2019 2020, and is expected to gross in excess of $500,000.00 in 2021.




                                                    6
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 13




         38.     Defendant ALTIMEL is covered under the FLSA through enterprise coverage, as

  ALTIMEL was engaged in interstate commerce during all pertinent times in which Plaintiff was

  employed. More specifically, ALTIMEL was engaged in interstate commerce by virtue of the fact

  that its business activities involved those to which the FLSA applies. ALTIMEL’s business and

  Plaintiff’s work for ALTIMEL affected interstate commerce because the materials and goods that

  Plaintiff used on a constant and/or continuous basis moved through interstate commerce prior to

  or subsequent to Plaintiff’s use of the same.

         39.     During his employment with ALTIMEL, Plaintiff handled and worked with various

  goods and/or materials that moved through interstate commerce, including, but not limited to:

  telephones, pens, notepads, wires, machinery, cellular telephones, computers, etc.

         40.     ALTIMEL also regularly employed two (2) or more employees for the relevant

  time period, who handled the same or similar goods as those goods and materials handled by

  Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus making

  ALTIMEL’s business an enterprise covered by the FLSA.

         41.     ALTIMEL grossed or did business in excess of $500,000.00 per year in the years

  2018, 2019 2020, and is expected to gross in excess of $500,000.00 in 2021.

         42.     During all time periods pertinent hereto, Plaintiff was individually covered under

  the FLSA by virtue of the fact that Plaintiff was regularly and recurrently engaged in the use of

  instrumentalities of commerce.      More specifically, Plaintiff regularly and recurrently used

  interstate transportation to effectuate the work he performed for Defendants. At a minimum,

  during his employment with Defendants, Plaintiff was required to use the interstate roadways and

  also airways to travel to locations such as Indiana, Georgia, California, Nevada, Iowa, and Illinois




                                                   7
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 13




  to perform work for Defendants, such that he was individually covered under the FLSA during all

  pertinent time periods of his employment.

                                        FLSA VIOLATIONS

         43.     Defendants assigned Plaintiff to work in excess of forty (40) hours in one or more

  workweeks of this employment period.

         44.     Defendants failed to compensate Plaintiff at the rate of time-and-a-half his regular

  hourly rate for work he performed in excess of forty (40) hours per week during one or more

  workweeks during his employment period.

         45.     Defendants’ actions were intentional and/or willful and Plaintiff is therefore

  entitled to an additional amount of liquidated (double) damages for overtime wages owed.

         46.     Defendants were either recklessly indifferent as to the overtime requirements under

  federal law, or, in the alternative, intentionally violated federal law so that the Defendant could

  avoid having to pay Plaintiff his lawful (and hard-earned) wages. Plaintiff is therefore entitled to

  liquidated damages under the FLSA and a three (3) year statute of limitations.

         47.     Based on the time records and payroll documents currently available to Plaintiff, it

  is estimated that from March 2018 through September 22, 2019, Plaintiff is entitled to recover at

  least $15,839.24 in unliquidated damages for this time period.

         48.     During this time period, Defendants willfully and intentionally violated the FLSA

  and Plaintiff is therefore entitled to recover an additional amount of $15,839.24 in liquidated

  damages.

         49.     Based on the time records and payroll documents currently available to Plaintiff, it

  is estimated that from September 22, 2019, through the end of February 2021, Plaintiff is entitled

  to recover at least $16,547.25 in unliquidated damages for this time period.




                                                   8
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 13




         50.      During this time period, Defendants willfully and intentionally violated the FLSA

  and Plaintiff is therefore entitled to recover an additional amount of $16,547.25 in liquidated

  damages.

         51.      As a result of the above violations of federal law, Plaintiff has had retain the

  undersigned counsel to prosecute these claims and is therefore entitled to an award of reasonable

  attorney’s fees and costs under the FLSA.

             COUNT I – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207
                                 (Against GLOBAL)

         52.      Plaintiff re-avers and re-alleges Paragraphs 1 through 51 above, as though fully set

  forth herein.

         53.      During one or more workweeks from March 2018 through the end of February

  2021, Plaintiff performed work for Defendant GLOBAL that exceeded forty (40) hours in a

  workweek and Plaintiff did not receive the proper overtime premium for those hours.

         54.      Defendant GLOBAL’s failure to comply with the federal overtime provisions of

  the FLSA was intentional and/or willful.

         55.      To date, Defendant GLOBAL has not properly paid Plaintiff all of his overtime

  wages as required by the FLSA.

         56.      As a result of Defendant GLOBAL’s refusal to remedy its violations of the FLSA,

  Plaintiff is entitled to recover unliquidated damages, liquidated damages, court costs and

  reasonable attorney’s fees.

         WHEREFORE, Plaintiff, JAVAN CAMPBELL, demands judgment against Defendant,

  GLOBAL GREEN REJUVENATION, LLC, and respectfully requests that he be awarded the

  following relief: (a) unliquidated damages; (b) liquidated damages; (c) reasonable attorneys’ fees




                                                   9
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 10 of 13




  and costs; and any and all such further relief as may be deemed just and reasonable under the

  circumstances.

            COUNT II – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207
                                 (Against ALTIMEL)

          57.      Plaintiff re-avers and re-alleges Paragraphs 1 through 51 above, as though fully set

  forth herein.

          58.      During one or more workweeks during the relevant time period, Plaintiff performed

  work for Defendant ALTIMEL that exceeded forty (40) hours in a workweek and Plaintiff did not

  receive the proper overtime premium for those hours.

          59.      Defendant ALTIMEL’s failure to comply with the federal overtime provisions of

  the FLSA was intentional and/or willful.

          60.      To date, Defendant ALTIMEL has not properly paid Plaintiff all of his overtime

  wages as required by the FLSA.

          61.      As a result of Defendant ALTIMEL’s refusal to remedy its violations of the FLSA,

  Plaintiff is entitled to recover unliquidated damages, liquidated damages, court costs and

  reasonable attorney’s fees.

          WHEREFORE, Plaintiff, JAVAN CAMPBELL, demands judgment against Defendant,

  ALTIMEL, INC., and respectfully requests that he be awarded the following relief: (a)

  unliquidated damages; (b) liquidated damages; (c) reasonable attorneys’ fees and costs; and any

  and all such further relief as may be deemed just and reasonable under the circumstances.

                       COUNT III – FLSA RETALIATION – 29 U.S.C. § 215
                                     (Against ALTIMEL)

          62.      Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 51 as though set forth

  fully herein.




                                                    10
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 11 of 13




         63.     In or around October 2020, Plaintiff first engaged in protected activity under the

  FLSA by verbally demanding that Defendants fully compensate him overtime wages he was owed

  under federal law.

         64.     Defendants had express knowledge of Plaintiff’s protected activity, as Plaintiff

  verbally invoked his rights under the FLSA to his operational manager Daryl Henderson and the

  owner of ALTIMEL Howard Schwartz.

         65.     When Defendants failed to remedy the wage violations alleged herein, Plaintiff

  contacted the DOL and submitted a verbal complaint regarding the unlawful wage practices

  enforced by Defendants. The DOL began an investigation into Defendants in February 2021 and

  Plaintiff participated in this investigation and provided truthful information to the DOL regarding

  Defendants’ pay practices and policies.

         66.     Plaintiff’s verbal demands for overtime wages and his subsequent participation

  with the DOL investigation constitute protected activity under the FLSA.

         67.     Just two (2) weeks after Plaintiff engaged in protected activity under the FLSA by

  participating in the DOL investigation, Defendant ALTIMEL terminated Plaintiff in direct

  response to Plaintiff claiming entitlement to wages owed under federal law.

         68.     The temporal proximity of Plaintiff’s termination to Plaintiff’s invocation of his

  FLSA rights creates a presumption that Plaintiff’s protected activity was the direct cause of his

  termination.

         69.     Any other justification given for Plaintiff’s termination is pre-textual.

         70.     Defendant ALTIMEL’s termination of Plaintiff constitutes unlawful retaliation that

  is prohibited under the FLSA.




                                                   11
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 12 of 13




          71.      Since his termination, Plaintiff has mitigated his damages by attempting to find

  alternative work, but as of the date of this filing, has been unsuccessful.

          72.      As a result of the unlawful termination, Plaintiff has suffered damages including

  lost back wages, lost front wages, emotional distress, pain and suffering, loss of reputation, and

  other damages that will be proven at trial.

          73.      As a result of the violations alleged herein, Plaintiff was required to retain the

  undersigned counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

          WHEREFORE, Plaintiff, JAVAN CAMPBELL, demands judgment against Defendant,

  ALTIMEL, INC., and respectfully requests that he be awarded the following relief: (a) back wages;

  (b) front wages; (c) unliquidated damages; (d) liquidated damages; (e) damages arising from

  emotional distress, pain and suffering, and loss of reputation; (f) immediate reinstatement or wages

  in lieu of reinstatement in the event that reinstatement is not feasible; (f) reasonable attorneys’ fees

  and costs; and any and all such further relief as may be deemed just and reasonable under the

  circumstances.

                                    DEMAND FOR JURY TRIAL

          Plaintiff, JAVAN CAMPBELL, hereby requests and demands a trial by jury on all

  appropriate claims.

          Dated this 10th day of March 2021.




                                                    12
Case 0:21-cv-60545-RAR Document 1 Entered on FLSD Docket 03/10/2021 Page 13 of 13




                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS-
                                               JORDAN RICHARDS, PLLC
                                               805 E. Broward Blvd. Suite 301
                                               Fort Lauderdale, Florida 33301
                                               Ph: (954) 871-0050
                                               Counsel for Plaintiff

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               Jordan@jordanrichardspllc.com
                                               Melissa@jordanrichardspllc.com
                                               Jake@jordanrichardspllc.com

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 10th

  day of March 2021.

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372

                                   SERVICE LIST:




                                          13
